Citation Nr: 1513963	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  14-17 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea (also claimed as sleep disorder) as a result of exposure to herbicides. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for benign prostatic hypertrophy (BPH) (claimed as enlarged prostate). 

4.  Entitlement to service connection for asthma (claimed as breathing problem) as a result of exposure to herbicides. 

5.  Entitlement to service connection for symptomatic bradycardia with pacemaker, also claimed as ischemic heart disease. 

6.  Entitlement to service connection for hearing loss. 

7.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1951 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and July 2011 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas.  

The Veteran appeared at a videoconference at the RO in January 2015.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014); 38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  At his January 2015 videoconference hearing and in a Janaury 2015 statement in support of claim, the Veteran indicated that he was withdrawing all issues on appeal other than service connection for tinnitus and hearing loss.

2.  The Veteran currently has bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 

3.  The Veteran currently has tinnitus.

4.  The Veteran was exposed to acoustic trauma during service.

5.  The Veteran's bilateral hearing loss is related to the acoustic trauma in service.

6.  The Veteran's tinnitus is related to the acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the issues of service connection for sleep apnea, hypertension, BPH, symptomatic bradycardia, and asthma, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101,1110, 1112, 1131, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues of Service Connection for Sleep Apnea, Hypertension, BPH, Symptomatic Bradycardia and Asthma

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the appellant, at his January 2015 videoconference hearing and in a Janaury 2015 statement in support of claim, indicated that he was withdrawing all issues on appeal other than service connection for tinnitus and hearing loss.  As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to the issues of service connection for sleep apnea, hypertension, BPH, symptomatic bradycardia, or asthma.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  In this case, because the Board is granting the full benefits (service connection) sought on appeal, the claims are substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) and tinnitus are considered chronic disease for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. §3.303(b) applies to the Veteran's claims for service connection for hearing loss and tinnitus.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Pursuant to 38 U.S.C.A. § 1154(b) with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

38 U.S.C.A.§ 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran maintains that he was exposed to acoustic trauma while performing his duties as a boatswain on a hovercraft due to the engine noise and the incoming and outgoing artillery fire while patrolling the Vietnam waters.  He has indicated that the noise damaged his hearing and caused tinnitus.

A December 2010 RO Memorandum indicates that the Veteran's service treatment records for the period of service between July 1951 and September 1974 are not available for review.  

The Veteran has reported and testified that while in Vietnam, he served on a hovercraft manufactured by Bell Aero systems which provided assistance in hostile situations.  The Veteran indicated that it was an air-cushioned vehicle that had an eight-foot turboprop, variable pitch.  It had a dual transmission lift fan and it rode on a cushion of air four foot above the surface, with the windows and front hatch being open at all times.  He stated that it was an extremely noisy turboprop.  The Veteran indicated that he was exposed to this noise up to eight hours per day.  He reported that they were provided no hearing protection.  The Veteran further noted that they had two M60 machine guns onboard and a 50 caliber machine gun on the roof.  He stated that they worked with Special Forces and participated in several operations.  He noted that he did not realize that he had hearing loss until he was told that he had hearing loss at the time of a hearing test in 1975.  He also stated that he was told that he had tinnitus at the same time.  The Veteran further indicated that he had ringing in his ears after being exposed to the loud noises in service.   

In support of his claim, the Veteran submitted an April 1967 document from the Commander Costal Division 17, FPO San Francisco 96601.  The document was specifically addressed to the Veteran.  The document noted that the Veteran had served on a Patrol Cushion Air Vehicle (PCAV) and had supported the waterborne and airborne operations in Kien Tuong Province, The Republic of Vietnam.  It was indicated that the Veteran had been involved in 10 combat operations using the PCAV that had resulted in the deaths of numerous Viet Cong, the capture of various weapons, the destruction of a printing plant, and the capture of various amounts of VC documents.  

In conjunction with his claim, the Veteran was afforded a VA examination in June 2011.  At the time of the examination, the Veteran reported having had active duty from July 1951 to September 1974 as a boatswain's mate in the Navy, including tours in Korea and a combat tour in Vietnam.  His duties included boat operator, gun captain, and powder man.   The Veteran reported military noise exposure from: 1) in Korea, 6" and 8" turrets; and 2) in Vietnam, 50 cal, M60, 30 cal, Ml6, and Ml5 gunfire and shore bombardment.  The Veteran noted "while in-country Vietnam, patrolling on rivers and plane of reeds on hovercraft, twin 50 cal mounted on cabin, M60 OWT each side, grenade launcher on bow, powered by l000hp Turbo Prop, which made a lot of noise".  The Veteran indicated that subsequent to service, he worked as a salesperson at Sears Roebuck & Company.   Recreational noise exposure was hunting (none since 2006) and the use of home power tools, chain saws, gas-powered lawn equipment, and tractors.

The examiner noted that the Veteran reported having taken certain medications, which the examiner observed had the potential of causing hearing loss.  The Veteran stated that he had had hearing loss and tinnitus since at least 1974.  

Audiological testing performed at that time revealed decibel level readings of 10, 35, 75, 65 and 80 in the right ear and 20, 35, 60, 75, and 80 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 64 percent in the left and right ear. The examiner indicated that the Veteran had normal to severe bilateral sensorineural hearing loss.  The examiner indicated that he could not resolve the issues of whether the Veteran's current hearing loss or tinnitus were related to his period of service without resort to speculation as there were no inservice audiological findings or treatment records available for review.  


Tinnitus

The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Veteran's lay statements regarding exposure to weapons fire and engine noise  while in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service in Vietnam.  Additionally, the Board accepts the Veteran's account of having been in close proximity to engine noise and artillery fire while on PCAVs.  

The Board finds that tinnitus was incurred in and is attributable to service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service.  

With regard to the VA examiner's opinion that he cannot provide an opinion as to the etiology of the Veteran's tinnitus without resort to speculation, the Board finds such an opinion has no bearing on the current claim as it neither for nor against his claim.  

The Veteran has reported experiencing recurrent tinnitus symptomatology since service and, despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology since service discharge. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and unremitting tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Bilateral Hearing Loss

As to bilateral hearing loss, as noted above, exposure to in-service acoustic trauma has been shown.  The Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as loss of hearing as these are observable symptoms.  See Jandreau, supra; Charles v. Principi, supra.  The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service as an PCAV operator.  Furthermore, military personnel records also demonstrate that he was exposed to acoustic trauma. 

Given the Veteran's current hearing loss; his in-service military occupational specialty; and his in-service noise exposure, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal regarding the claims of service connection for sleep apnea, hypertension, BPH, symptomatic bradycardia, and asthma, is dismissed

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is granted. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


